Notice of Pre-AIA  or AIA  Status
`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on12/17/20 was filed before the final action on the merits of the case. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims #1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims #1-20 of Knoops et al., (U.S. Patent No. U.S. 10,822,700), hereinafter referred to as " Knoops". Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claim #1 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,822,700, which discloses,  a method of depositing a layer of dielectric silicon nitride by plasma atomic layer deposition, the method comprising: providing a substrate in a reaction space; in a first phase, contacting the substrate with a silicon precursor to adsorb an adsorbed species of the silicon precursor on the substrate; and in a second phase, contacting the substrate with excited nitrogen species to react with the adsorbed species, wherein the residence time of the excited species in the reaction space during the second phase is less than 0.2 s, and cyclically repeating the first phase and second phase to form a dielectric SiN layer of a desired thickness. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #1 of the instant application.
Claim #2 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #2 of U.S. Patent No. 10,822,700, which discloses, further comprising purging the reaction space between the first phase and the second phase. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #2, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #2 of the instant application.
Claim #3 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #3 of U.S. Patent No. 10,822,700, which discloses,  wherein in the second phase the excited nitrogen species replace the ligands with nitrogen to leave a layer of dielectric SiN. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #3, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #3 of the instant application.
Claim #4 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #4 of U.S. Patent No. 10,822,700, which discloses, wherein the silicon precursor is organic, and the layer of dielectric SiN contains less than 2 atomic % carbon. Although the conflicting claims are not claim #4, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #4 of the instant application.
Claim #5 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #5 of U.S. Patent No. 10,822,700, which discloses,  wherein the silicon precursor is a halide and the layer of dielectric SiN contains less than about 2 atomic % of a halogen from the silicon precursor. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #5, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #5 of the instant application.
Claim #6 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #6 of U.S. Patent No. 10,822,700, which discloses, wherein the silicon precursor comprises a silicon amine. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #6, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #6 of the instant application.
Claim #7 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #7 of U.S. Patent No. 10,822,700, which discloses, wherein the silicon precursor comprises BTBAS. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #7, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #7 of the instant application.

Claim #8 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #8 of U.S. Patent No. 10,822,700, which discloses, wherein in the second phase the excited nitrogen species are supplied from a remote plasma unit. Although the conflicting claims are not identical, they are claim #8, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #8 of the instant application.
Claim #9 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #9 of U.S. Patent No. 10,822,700, which discloses, wherein the second phase comprises generating a plasma from nitrogen gas alone, and supplying the excited nitrogen species from the plasma. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #9, of U.S. Patent No. 10,822,700, produces the same semiconductor method as that in claim #9 of the instant application.
Claim #10 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #10 of U.S. Patent No. 10,822,700, which discloses, wherein the second phase comprises generating a plasma from nitrogen gas and hydrogen gas, and supplying the excited nitrogen species from the plasma. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #10, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #10 of the instant application.
Claim #11 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #11 of U.S. Patent No. 10,822,700, which discloses, wherein a plasma phase duration is greater than 0.5 s. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #11, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #11 of the instant application.
Claim #12 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #12 of U.S. Patent No. 10,822,700, which discloses, wherein the layer of dielectric silicon nitride has an index of refraction greater than about 1.9. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to claim #12, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #12  of the instant application.
Claim #13 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #13 of U.S. Patent No. 10,822,700, which discloses, wherein the layer of dielectric silicon nitride has an etch rate of less than about 1.5 nm/min in a buffered, 7:1 dilute HF solution. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #13, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #13  of the instant application.
Claim #14 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #14 of U.S. Patent No. 10,822,700, which discloses, method of depositing a SiN film on a substrate in a reaction space, the method comprising: contacting the substrate with a silicon precursor; and subsequently contacting the substrate with excited nitrogen species, wherein the residence time of the excited nitrogen species in the reaction space is less than 0.2 s, and repeating contacting the substrate with the silicon precursor and the excited nitrogen species to form a film consisting essentially of dielectric SiN. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #14, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #14  of the instant application.


Claim #15 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #15 of U.S. Patent No. 10,822,700, which discloses,  further comprising purging the reaction space between contacting the substrate with the silicon precursor and contacting the substrate with the excited nitrogen species. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #15, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #15  of the instant application.
Claim #16 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #16 of U.S. Patent No. 10,822,700, which discloses, wherein a plasma phase duration is greater than 0.5 s. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #16, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #16  of the instant application.
Claim #17 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #17 of U.S. Patent No. 10,822,700, which discloses, wherein the excited nitrogen species are supplied from a remote plasma unit. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #q7, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #q7  of the instant application.
Claim #18 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #18 of U.S. Patent No. 10,822,700, which discloses, wherein the silicon precursor comprises a silicon amine. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #18, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #18  of the instant application.
Claim #19 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #19 of U.S. Patent No. 10,822,700, which discloses, wherein the deposited SiN film has an index of refraction greater than about 1.9. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #19, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #19 of the instant application.
Claim #20 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #20 of U.S. Patent No. 10,822,700, which discloses, wherein the deposited SiN film has an claim #20, of U.S. Patent No. 10,822,700, produces the same semiconductor structure as that in claim #20  of the instant application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816

/TELLY D GREEN/            Primary Examiner, Art Unit 2822                                                                                                                                                                                            	December 3, 2021